Citation Nr: 1750552	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico
 
 
THE ISSUES
 
1.  Entitlement to a rating in excess of 20 percent for left leg weakness, Muscle Group XI, associated with a thrombosis, cerebral infarction since February 1, 2014.  
 
2.  Entitlement to an increased evaluation for left hand weakness, Muscle Group VIII, associated with a thrombosis, cerebral infarction, since February 1, 2014.  
 
3.  Entitlement to a rating in excess of 10 percent for a thrombosis, cerebral infarction since February 1, 2014.   
 
4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from March to September 1960.  He served on active duty from January to May 1985 and from November 1990 to May 1991.  
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from an April and July 2014 rating decisions issued by the San Juan, Puerto Rico, Regional Office (RO).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran is service connected for a depressive disorder, not otherwise specified, evaluated as 30 percent disabling; headaches, evaluated as 30 percent disabling; lumbar myositis, with thoracolumbar spondyloarthritis, evaluated as 20 percent disabling; left leg weakness, Muscle Group XI, associated with a thrombosis, cerebral infarction, evaluated as 20 percent disabling; vertigo, evaluated as 10 percent disabling; right and left lower extremity radiculopathy, each evaluated as 10 percent disabling; left hand weakness, Muscle Group VIII, associated with a thrombosis, cerebral infarction, evaluated as 10 percent disabling; thrombosis, cerebral infarction, evaluated as 10 percent disabling; and for hypertension, evaluated as noncompensable.  Including the bilateral factor, the appellant's combined rating is 90 percent. 

The report of the VA neurologic examinations in April and July 2014, show that the Veteran suffered a cerebrovascular accident in July 2013.  His latest treatment records on file are from VA and dated in January 2013.  
 
During the course of the appeal the Veteran raised contentions to the effect that he is unemployable due to his service-connected disabilities and that a total disability evaluation based on individual unemployability was therefore warranted.  Although that claim has not yet been adjudicated by the Agency of Original Jurisdiction, it is ancillary to the increased rating claims and is, therefore, appropriately before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 
In light of the foregoing, additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is remanded to the AOJ for the following action:  
 
1.  Ask the Veteran for the name and address of all health care providers (VA and non-VA) who have treated him for any service-connected disability since January 2013.  Then request the records of that treatment directly from those health care providers.  Such records must include, but are not limited to, those associated with a cerebrovascular accident in July 2013. Please ensure that all records are translated into English, to include a January 18, 2013 VA Physician's letter. A failure to reply or a negative response to any request must be noted in writing and associated with the claims folder.  
 
All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a neurologic examination to determine the severity of any residual of the appellant's cerebrovascular accident, to include residual weakness affecting his left upper and lower extremities. The examiner must address the severity of any residual left upper and/or lower extremity weakness due to the cerebrovascular accident, e.g. slight, moderate, moderately severe, or severe. The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  If any requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3.  A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  Should the notice be returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  
 
4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2017).  
 
5.  Then after completing any additional development  readjudicate the issues. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


